Citation Nr: 1034995	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-35 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a 
history of peripheral vascular disease, status post right below-
the-knee amputation (BKA) following treatment at a VA medical 
center from June 28, 1999, to July 6, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to December 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's petition to reopen a 
previously denied claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a history of peripheral 
vascular disease, status post below knee amputation, right lower 
extremity, for failure to submit new and material evidence.  In a 
June 2008 decision, the Board found that new and material 
evidence had been submitted, reopened the claim of entitlement 
under 38 U.S.C.A. § 1151, and remanded the claim for additional 
development..  

The Veteran requested and was scheduled for a Travel Board 
hearing in September 2006.  However, prior to the date of the 
hearing, he canceled his request for the hearing, and the hearing 
request was deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Right below-the-knee amputation was not the result of 
carelessness, negligence, lack of skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
inpatient medical treatment to the Veteran from June 28, 1999, to 
July 6, 1999, nor was amputation the result of an event not 
reasonably foreseeable.




CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C. § 1151 for 
right below-the-knee amputation following treatment at a VA 
medical center from June 28, 1999, to July 6, 1999, are not met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his claim to reopen in February 
2004.  Thereafter, he was notified of the provisions of the VCAA 
in correspondence dated in July 2004, July 2005, July 2008, and 
June 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the July 2008 letter.  
Additionally, the July 2008 letter provided notice to the Veteran 
of the statutory requirements needed to show entitlement to 
compensation under 38 U.S.C.A. § 1151.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters have 
been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  An attempt was made to obtain 
Social Security Administration (SSA) disability records; however, 
the SSA notified the RO that the records had been destroyed.  The 
Veteran was afforded a VA medical examination in June 2006 to 
assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § .361(d) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Factual Background

In February 2004, the Veteran submitted a claim to reopen a claim 
for entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
due to the amputation of his right leg, below the knee.  He 
contended that the right BKA was the result of surgery performed 
at the Dorn VAMC in June 1999.  He maintained that following 
surgery for peripheral vascular disease of both lower 
extremities, he was discharged even though his health was 
deteriorating.  He later underwent amputation of his right leg 
below the knee at a private medical facility in July 1999 due to 
gangrene.  The Veteran maintains that the negligent treatment he 
received in June 1999 at the VA resulted in the need for the 
right BKA.

VA outpatient treatment records reflect that in April 1999, the 
Veteran underwent a Doppler study of the lower extremities.  The 
right ABI (ankle brachial index) was .33, while the left ABI was 
.90.  In a May 1999 VA vascular consultation, it was noted that 
the Veteran was status post bilateral femoral-popliteal graft 
four years earlier.  The examiner noted that the April 1999 study 
revealed occluded right femoral-popliteal arteries.  An 
arteriogram was ordered.  A late May 1999 VA vascular 
consultation note indicated that the arteriogram revealed a 
thrombosed right "fem-pop" graft with one-vessel run-off to the 
right foot (Anterior tibial).  It was indicated that the Veteran 
needed a right femoral-anterior tibial bypass or a "declot" of 
the right fem-pop graft with a popliteal to tibial bypass.  
Additional studies were ordered.  

In June 1999, it was decided that additional surgery was required 
on the right lower extremity.  Of record is a consent form 
(Standard Form 522) giving permission for a VA surgeon to perform 
an exploration of the right leg bypass graft with declotting of 
the graft.  The purpose was to explore the right leg graft in an 
effort to get it to open.  Handwritten on the document was the 
attendant risks involved:  Bleeding, infection, graft loss, heart 
attack, stroke and even death.  The Veteran signed the form at 
16:00 hours, June 28, 1999.  Later that day, he underwent a 
thrombectomy of right fem-pop Gore-Tex graft and saphenous vein, 
bypass graft of previous Gore-Tex graft to anterior tibial 
artery.  During the operation it was noted that the medial aspect 
of the graft was calcified.  Using a 4-0 piercing needle, flow 
was established through the saphenous vein graft but the pulse 
was diminished once it got to the tensor retinaculum, which was 
then divided.  There was a good pulse in the graft.  Following 
the procedure the Veteran had an excellent pulse in the foot.  
Approximately three hours later, the Veteran had to be taken back 
to surgery for a thrombectomy of the popliteal saphenous vein 
graft and thrombectomy of the femoral popliteal Gore-Tex graft, 
when it was found that the pulse in the graft was absent.  
Dopplerable pulses were noted to be in his popliteal area, 
however, nothing could be palpated or dopplered distal to that 
area.  The Gore-Tex graft and composite vein graft were exposed 
and were completely occluded with clot.  Several clots and debris 
were removed from the native popliteal vessel.  An arteriogram of 
the entire vascular system did not appear to show any areas of 
stenosis, and there was good runoff in the foot.  Flow was 
established through the graft after heparinazation of both the 
Gore-Tex aspect and the vein aspect of the graft.  No etiology 
for the occlusion could be determined.  A physician's note 
regarding the second surgery on June 28, 1999 noted that the 
Veteran had a good post operative pulse.

A June 29, 1999 VA attending note indicated that the graft 
occluded again and that the Veteran was placed on anticoagulants.  
A surgery note from June 30, 1999 remarked that the wound was 
clean and dry, but that there was no palpable or Doppler flow in 
the graft or in the DP/PT (dorsalis pedis/posterior tibial) 
pulses of the right foot.  The right foot was cool.  A 
physician's note stated that no further attempts were planned for 
opening the vein, as there would be increased risk from further 
invasive attempts.  The physician then wrote that the Veteran's 
progress would be monitored, and if he deteriorated, amputation 
would be considered.  

In a July 1, 1999 statement, submitted to support his claim for 
service connection for bilateral arteriosclerosis, the Veteran 
noted that on June 28, 1999 physicians at the Dorn VAMC had 
attempted to re-route arteries in his right foot.  He 
additionally stated that the physicians did not, at present, 
"know if it will be necessary to amputate the food due to the 
poor blood flow."

On July 3, 1999, the surgical incision was without redness, 
drainage or purulence.  The leg was warm to touch, however, the 
foot continued to be cool/cold to touch.  Palpable and Doppler 
pulses were absent and the physician was notified.  The Veteran 
did not complain of pain or discomfort at that time.  He did 
express concern with the prognosis of a BKA, and verbalized a 
desire for a second opinion.  He was given heparin.  A 
physician's note from July 3 noted that the Veteran was 
complaining of pain in his lower extremity, but that the leg had 
not worsened.  A long-term plan was to be discussed with the 
surgeon.  

Pulses continued to be absent in the right foot on July 4, 1999.  
At that time the Veteran was without complaint of pain or 
discomfort.  However, by July 5, 1999 he was complaining of pain.  
A physician's note from July 5, 1999 noted that the incision was 
clean, and the pulses in his lower right leg were still absent.  
The plan was to have an arteriogram as an outpatient with a 
follow-up in the clinic.

A VA medical center discharge summary noted the Veteran to be 
clinically stable with limited ambulation.  He was in pain in the 
right lower extremity.  He was told to schedule an arteriogram 
after two weeks.  He was unable to ambulate fully secondary to 
pain related to the operation, and he was to ambulate only as he 
was able to tolerate.  He was told that if there were any changes 
in his condition, he should return to the Emergency Department 
for further evaluation.

The Veteran went to private physician D.H. on July 12, 1999.  
D.H. noted the Veteran had a history of peripheral vascular 
disease secondary to excessive smoking, hyperlipidemia and heart 
problems.  He sought treatment for discharge from the surgical 
wound site, and stated that the VA would not see him until next 
week.  Examination showed a gaping open wound in the medial thigh  
with oozing blood clots and some deformed blood.  The middle toes 
on the right had blue nails, with no capillary refill to the rest 
of the toes.  DP/PT pulses were not felt or heard by Doppler.  He 
had no loss of sensory or function of the lower extremity, though 
he ambulated with difficulty due to pain.  The assessment was 
acute occlusive disease of the right lower extremity effecting 
the femoral, popliteal and dorsalis pedis occlusion.  The plan 
was to transfer him for immediate re-exploration for possible 
restoration of flow, but with the overall risk of amputation 
still there.  He stated he did not want to go to the VA, and he 
stated they would not see him until next week.  Instead he was 
transferred to McLeod Regional Hospital to meet with a vascular 
surgeon.  

On July 14, 1999, the Veteran underwent a right below the knee 
amputation.  A discharge summary from McLeod Regional Medical 
Center dated July 19, 1999 noted that after the Veteran was 
transferred to McLeod, he underwent a vascular workup.  An 
arteriogram reveled occlusion of the bypass graft, and severe 
arteriosclerotic disease involving the right lower extremity with 
no dominant run off.  He was found to have a nonviable extremity 
at that time, and a right BKA was performed.

The Veteran continued to have arterial evaluations after the 
amputation, as he had a cold stump.  In an October 1999 private 
medical note, the Veteran expressed anxiety about the VA hospital 
because he may have to undergo an above the knee amputation at 
some point in the future.  A November 1999 private lower arterial 
evaluation showed severe peripheral vascular insufficiency 
bilaterally.  A December 1999 private graft evaluation showed 
occluded femoral to popliteal Gortex graft on the right.  

In January 2004, T.J.R., a licensed clinical social worker (LCSW) 
provided a letter stated that he reviewed the Veteran's file, 
including his treatment dates between June 28 and July 6, 1999.  
He noted that on July 5 the Veteran complained of mild 
discomfort, on July 6 he complained of burning pain and feeling 
faint.  The social worker stated that he questioned the discharge 
of the Veteran who appeared to be having a progression of pain on 
the day of discharge and the day prior.  The Veteran required 
assistance in being transported from the hospital to his home, 
and he had not one to assist him at home.  He underwent an 
amputation within seven days of being discharged.  

In a November 2005 email correspondence to the Secretary of 
Veterans Affairs, the Veteran stated he underwent unsuccessful 
surgery at Dorn VAMC, but he mostly complained of the treatment 
he received during his discharge.  He noted that someone from 
Volunteer Services had to take him home, he only had 20 minutes 
to learn how to use his crutches, and he was delivered to his 
door with some supplies and made to take care of himself.  He 
additionally stated that when he was scheduled to come back to 
the Dorn VAMC (two weeks after surgery), was the same date that 
he underwent his BKA at McLeod Medical Center.

In June 2006, the Veteran was afforded a VA examination; his 
claims file was reviewed in conjunction with the examination.  
The examiner specifically cited the Veteran's November 2005 
email, the Dorn VAMC discharge summary, an operative report from 
McLeod Regional Medical Center, a July 1999 pathology report, and 
progress reports which noted the Veteran continued to smoke.  On 
physical examination there was no swelling, deformity or 
tenderness of the stump, and the skin was intact.  Circulation 
was adequate at the stump.  The bones were within normal limits.  
The examiner found that it was less likely than not that the 
Veteran's amputation was due to negligence or fault on the part 
of VA treatment because the surgical team attempted several times 
to improve the circulation to the right lower extremity, the 
Veteran was stable at the time of discharge, and was given 
instructions to report to the emergency room if his condition 
changed, and he was scheduled for a follow up in two weeks.  The 
examiner also found that it was less likely than not that the 
amputation was an unforeseeable risk or outcome because the 
Veteran had intractable peripheral arterial disease of the right 
lower extremity, and he continued to smoke.  The amputation, 
though unfortunate, was not unforeseeable and likely not 
preventable.

Analysis

The foregoing medical evidence clearly shows that the Veteran has 
suffered from a right BKA subsequent to the June 1999 VA surgical 
treatment, specifically the two VA surgeries:  A thrombectomy of 
right fem-pop Gore-Tex graft and saphenous vein, bypass graft of 
previous Gore-Tex graft to anterior tibial artery, followed by a 
thrombectomy of the popliteal saphenous vein graft and 
thrombectomy of the femoral popliteal Gore-Tex graft.  However, 
there is no competent medical evidence or opinion that actually 
relates the Veteran's right BKA to the VA surgery and post-
surgical treatment.  There is likewise no indication of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing the 1999 surgical treatment, or competent medical 
evidence indicating that the Veteran's current right BKA is due 
to an event not reasonably foreseeable.  A review of the consent 
form signed by the Veteran on June 28, 1999 noted the foreseeable 
risks involved in this surgery, including bleeding, infection, 
graft loss, heart attack, stroke and even death.  In the present 
case, bleeding, infection and graft loss did occur.  Additional 
treatment notes show that the Veteran was unhappy with the 
position of the VA physician that he may need an amputation, and 
he wished to seek a second opinion.  Furthermore, in his own July 
1, 1999 statement to the RO, the Veteran noted that he had been 
told an amputation may be necessary.  Finally, although the 
Veteran claimed that VA would not see him for two weeks following 
the surgery, he was instructed at discharge to return to the VA 
emergency room should problems arise.  There is no documentation 
that he contacted VA or sought VA emergency room care.  

As a medical relationship between the right BKA and the surgical 
treatment in question is not medically shown, the Board need not 
address whether there is evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or fault on 
the part of VA, or the occurrence of any event that was not 
reasonably, rendering the surgical treatment (although the Board 
notes, parenthetically, that the June 2006 VA examiner found that 
there was no evidence of any such fault on the part of the VA).

In short, there is no medical evidence or opinion currently of 
record that supports the Veteran's claim that he has additional 
right lower extremity which was caused by VA surgical treatment 
during hospitalization from June 28, 1999 to July 6, 1999, and 
neither he nor his representative has presented or identified 
existing evidence that would, in fact, support the claim.

The Board has considered the January 2004 statement of the LCSW; 
however, his expertise is not in vascular surgery.  Further, 
while he questioned the wisdom of discharging the Veteran who 
appeared to be having progression of pain on the day of discharge 
and the day prior, he did not question the final medical 
decision, nor does he have the medical expertise to offer a sound 
medical alternative to the treatment provided.  His concern 
appears to be the financial position of the Veteran following 
this treatment.  It should be noted that the Veteran was 
receiving Social Security Administration disability several years 
prior to this event.

In addition to the medical evidence, in adjudicating the claim, 
the Board has considered the Veteran's and his representative's 
written and oral assertions; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated above, 
this claim turns on question of medical relationship; however, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons without 
the appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional right lower extremity 
disability (right BKA) as a result of VA surgical treatment 
during hospitalization from June 28, 1999, through July 6, 1999, 
are not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
right below-the-knee amputation following treatment at a VA 
medical center from June 28, 1999, to July 6, 1999, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


